DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-8) in the reply filed on 3/9/2021 is acknowledged.  The traversal is on the ground(s) that “no undue burden is placed on the Examiner.”  This is not found persuasive because, as clearly identified in the Restriction Requirement of 2/19/2021, there is a search and/or examination burden for the patentably distinct species because at least the following reason(s) apply the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one species would not likely be applicable to the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/9/2021.  The Examiner notes Claim 21 is being withdrawn as it cannot be determined whether the Claim is part of the elected species or not due to significant antecedent basis issues remaining even after the present amendment.
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 11/24/2020, 11/24/2020, 1/26/2021 and 3/5/2021.  Accordingly, the information disclosure statements are being considered by the examiner and initialed copies of the forms are attached to this correspondence.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because at least reference character “20” has been used to designate different structural items in Figures 14, 52, 55A, and 97A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7,  8, 24, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure “a common .
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure “a volume of material” and “an active layer” of Claim 4 lacks any established structural relationship with any element previously created in the claims.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure “material volumes” of Claim 5 lacks any established structural relationship with any element previously created in the claims.
Claim 7 contains the language “a second converter material different from the converter material in the gap and the second gap” which appears to be grammatically incorrect, and as written, the second converter material lacks any structural relationship to the other claimed elements.  The Examiner notes the claim may be intended to read “in the second gap” instead of “and the second gap.”  Appropriate correction is required.
Claim 8 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure “a photonic structure” of Claim 9 lacks any established structural relationship with any element .
Regarding Claim 24, the language “a corresponding subpixel” is unclear whether it is intended to be a new structural element or refer to a previously created subpixel in either “at least one subpixel” or “two further subpixels” which renders the claim indefinite.  For purposes of compact prosecution, the language “a corresponding subpixel” will be interpreted to be any previously created subpixel.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure “a side facing away from an emission side” of Claim 27 lacks any established structural relationship with any element previously created in the claims.
Regarding Claim 28, the language “a plurality of µ-LEDs” is unclear whether it is intended to be a new structural element or refer to a previously created pair of two adjacent µ-LEDs which renders the claim indefinite.  Additionally, it is unknown what µ-LEDs are part of the device because the device has not been established to have any µ-LEDs. For purposes of compact prosecution, the language will be interpreted to be a driving structure for a plurality of µ-LEDs.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasylyev (US Patent Application Publication No. 2017/0254518) (“Vasylyev”).
Regarding Claim 1, Vasylyev teaches a pixel arrangement comprising - at least one subpixel (Figure 20) comprising a pair of two adjacent µ-LEDs (Figure 20, item 2 on left and item 2in middle) spaced apart by a gap (space between two item 2s in Figure 2 where item 602 is located), wherein the two adiacent p-LEDs are adapted to emit light into the gap (see Figure 20, note emission from side of item 2); a converter material (Figure 20, item 602, ¶0179) arranged inside the gap.
Regarding Claim 2, Vasylyev further teaches the two adjacent µ-LEDs comprise a shape of a polyhedron or a prism of coated material volumes  (see Figure 20, note shape of item 2) and comprise an active layer at least along a side facing the gap (see Figure 20, note emission direction).
Regarding Claim 5, Vasylyev further teaches the converter material fills the gap at least up to an upper side of material volumes (see Figure 20, note item 602 is taller than item 2).
Regarding Claim 6, Vasylyev further teaches a transparent cover layer (Figure 20, item 40, ¶0084) covers the pair of sub-pixels and the gap between them (see Figure 20).
Regarding Claim 7, Vasylyev further teaches two further subpixels (see Figure 16, one LED depicted in Figure 20 as well), each comprising a second pair of two µ-LEDs adjacent and spaced apart by a second gap (see second 602 depicted), the second pair of two µ-LEDs being adapted to emit second light into the second gap (see Figure 20);  a second converter material different from the converter material in the gap and the second gap (note the claim language does not specify the difference required, therefore the difference in location clearly depicted in Figure 20 teaches the claim language).
Regarding Claim 8 in so far as definite, Vasylyev further teaches a photonic structure, which in particular comprises periodic areas of different refractive index (see Figure 20, item 2).
Regarding Claim 22, Vasylyev further teaches the two adjacent µ-LEDs comprise a reflective layer on a side facing away from the gap (see Figure 22, note depicted reflected light, see also ¶0184-0187).
Regarding Claim 24, Vasylyev further teaches at least one of a contact layer of a µ-LED of a corresponding subpixel extending on a side facing away from a corresponding gap is opposite a contact layer of a µ-LEDs of another subpixel (see Figure 16 and Figure 10, note all subpixels have µ-LEDs with contact layers 4 facing away from opposite sides of the gap from other µ-LEDs of other subpixels).
Regarding Claim 25, Vasylyev further teaches the three sub-pixels are arranged substantially parallel to each other (see Figure 16); or one sub-pixel is arranged substantially perpendicular to two remaining sub-pixels (see Figure 16).
Regarding Claim 26 in so far as definite, Vasylyev further teaches the photonic structure comprises at least one of the following characteristics: - the photonic structure is a two-dimensional crystal, - the photonic structure comprises a superlattice along at least one direction (see Figure 20, item 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 3, 4, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev as applied to Claim 1 above, and further in view of Yamada et al. (US Patent Application Publication No. 2018/0180249) (“Yamada”).
Regarding Claim 3 in so far as definite, Vasylyev teaches Claim 1 as indicated above. Vasylyev also teaches connecting the µ-LED elements together (see Figures 10 and 16), but does not specifically teach  a common terminal layer extends below a bottom of the gap isolated from the common terminal layer.  However, Yamada teaches connecting µ-LED elements together (see Figure 5) where the elements are separated by a gap (see Figure 5) and a common terminal layer (Figure 1A, item 102) extend under the gap and are separated from the gap by item 104.  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the interconnection structure of Yamada as the interconnection structure of Vasylyev as the interconnect allows for control of the µ-LED elements in series, decreasing the overall package requirements which would have been necessary for individual control of the µ-LED elements.
Regarding Claim 4 in so far as definite, Vasylyev teaches Claim 1 as indicated above. Vasylyev also teaches connecting the µ-LED elements together (see Figures 10 and 16), but does not specifically teach a contact layer on a side facing away from the gap extends in a direction of an emission side and there contacts a volume of material for supplying current to an active layer. However, Yamada teaches connecting µ-LED elements together (see Figure 5) where the elements are separated by a gap (see Figure 5) and a contact layer (Figure 1A, item 103) on a 
Regarding Claim 23, Vasylyev teaches Claim 1 as indicated above. Vasylyev also teaches connecting the µ-LED elements together (see Figures 10 and 16), but does not specifically teach  a portion of a common terminal layer extends between an active layer of each µ -LED and the converter material, respectively.  However, Yamada teaches connecting µ-LED elements together (see Figure 5) where the elements are separated by a gap (see Figure 5) and a common terminal layer (Figure 1A, item 102) extend under the gap (where the converter material is present in Vasylyev) from the LED 106 (inherently having an active layer to emit light).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the interconnection structure of Yamada as the interconnection structure of Vasylyev as the interconnect allows for control of the µ-LED elements in series, decreasing the overall package requirements which would have been necessary for individual control of the µ-LED elements.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev as applied to Claim 1 above, and further in view of Kim et al. (US Patent No. 10,802,334) (“Kim”).
Regarding Claim 27 in so far as definite, Vasylyev teaches Claim 1 as indicated above. Vasylyev also teaches connecting the µ-LED elements together (see Figures 10 and 16), but does not specifically teach a plurality of contact elements on a side facing away from an emission side, which are connected to contact areas of a carrier, the carrier comprising at least one current driver circuit for each pair of p-LEDs.  However, Kim teaches connecting µ-LED elements 
Regarding Claim 28 in so far as definite, Kim further teaches a device for electronically driving a plurality of µ -LEDs, the µ -LEDs of the device being formed by pairs of µ -LEDs (see Figure 1, item 300 for control device and item 220 for µ-LED).
Conclusion
















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (US Patent No. 10,903,193)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891